DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BOOKER ROBERTS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-2321

                         [December 22, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 16001381CF10A.

  Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KUNTZ, JJ., concur.

                          *           *         *

    Not final until disposition of timely filed motion for rehearing.